DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the duplicate “to to” in the second line of the claim.  Appropriate correction is required.

Drawings
The drawings are objected to because, in figures 4-6, the details and reference leader lines are very faint and difficult to discern.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the rotational shaft side” and “the input member side”.    There is insufficient antecedent basis for these limitations in the claim.   Claim 3 further recites “an electric motor side”.  It is not clear what these different sides correspond to and how they relate to one another.
Claim 4 recites “the master cylinder side”.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear which side of what is the master cylinder side.
Claim 5 recites “the other end surface”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “with one of surfaces thereof out of abutment”.  It is not clear which element has the surface out of abutment.
Claim 9 recites “the input member side”.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 104 246 (note US equiv. US 2018/0065605).
De ‘246 discloses all the limitations of the instant claims including; an electric motor M configured to thrust a piston 31 in a master cylinder THZ;  a stroke detection device 3/23a configured to detect a movement amount of an input member 27 connected to a brake pedal;  a rotational angle detection portion 4/23 configured to detect a rotational angle of a rotational shaft of the electric motor;  a control device ECU configured to control driving of the electric motor based on results of the detection by the stroke detection device and the rotational angle detection portion;  and a casing 35 that contains a wiring electrically connecting the electric motor and the control device to each other ([0081] of US Equiv), wherein the stroke detection device includes a first magnet 23a configured to move together with the input member and a first magnetism detection element 3 configured to detect magnetism from this first magnet, wherein the rotational angle detection portion includes a second magnet 23 configured to move together with the rotational shaft of the electric motor and a second magnetism detection element 4 configured to detect magnetism from this second magnet, and wherein the first magnetism detection element and the second magnetism detection element are disposed inside the casing.  [0079][0080][0081] of US equiv.
 	Regarding claim 2, the first magnetism detection element 3 and the second magnetism detection element 4 are disposed on a single substrate PCB provided in the casing. 

	Regarding claim 4, the electric motor is fixed to a housing in which the master cylinder is mounted in such a manner that an extension direction (a radial extension of the shaft) of the rotational shaft of the electric motor extends in parallel with a movement direction of the input member (figures 3 and 7), and wherein a transmission member 19 configured to transmit a rotational output is provided on one end side (left in figure 2) of the rotational shaft so as to face the master cylinder side, and wherein the substrate PCB is disposed on the other end side of the rotational shaft.   Note the PCB is disposed on both sides of the shaft (relative to A2).  Alternatively transmission member 9a is at the bottom end of the motor shaft and the PCB is on the top end of the shaft.
	Regarding claim 5, a flat surface portion (bottom, figure 2) of the substrate is disposed so as to face the other end surface (top) of the rotational shaft. 
	Regarding claim 6, the casing is disposed so as to cover the other end side (top) of the rotational shaft of the electric motor.   Note the casings GH1, GH2 and 35 can be considered the recited casing.
 	Regarding claim 7, a protrusion portion (right portion of 35, figure 5a) protruding toward the first magnet 23a and including an inner space is formed at a portion of the casing that corresponds to the first magnet, and wherein the first magnetism detection element 24a is mounted in the protrusion portion. 
 	Regarding claim 8, one end side of the substrate is fixed by a fixation member (sandwiched edge of PCB, right side, figure 5a) in abutment with the casing 35/GH2, and wherein the other end side (left, figure 5a) of the substrate is supported on the casing by a pressing member 36 provided between the substrate and the casing with one of surfaces thereof out of abutment with the casing. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2015 104 246 in view of Staltmeir (US# 6799813).
Regarding claim 8, in an interpretation of DE ‘246 alternate to that set forth above, the reference discloses all the limitations of the instant claim with exception to one end side of the substrate is fixed by a fixation member in abutment with the casing 35/GH2, and wherein the other end side of the substrate is supported on the casing by a pressing member provided between the substrate and the casing with one of surfaces thereof out of abutment with the casing.  Staltmeir discloses a brake device and further teaches to one end side (left) of a substrate 4 is fixed by a fixation member 10 in abutment with a casing 14, and wherein the other end side (ride) of the substrate is supported on the casing by a pressing member 10 provided between the substrate and the casing with one of surfaces thereof out of abutment with the casing.  Note one of the elements 10 of Staltmeir can be considered a fixation member and the other a pressing member, as broadly defined by the claims.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to mount the substrate of DE ‘246 with fixation and pressing members, as taught by Staltmeir, to vibrationally uncouple the substrate from the other structures thereby improving reliability and service life.  
	Regarding claim 9, the other end side of the substrate is inserted in a hollow portion (note the hollow formed between casing portions 35 and GH2) provided on the input member side (portion right of A2, figure 2) of the casing, 
	Regarding claim 10, the pressing member biases the substrate and the casing in a direction for separating them away from each other.   Note pressing member 10 taught by Staltmeir presses the substrate away from the casing walls in order to maintain a gap between the elements.
	Regarding claim 11, the pressing member taught by Staltmeir includes an engagement portion engaged (side engaged the casing wall) with the casing, and an abutment portion (side engaging the substrate) formed integrally with this engagement portion and placed in abutment with the substrate, and wherein the engagement portion and the abutment portion are elastically deformable in a direction in which the engagement portion and the abutment portion are in close proximity to each other and in a direction in which they are away from each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK